 


109 HR 2318 IH: Protection Against Sexual Exploitation of Children Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2318 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide increased penalties for sexual offenses against children, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protection Against Sexual Exploitation of Children Act of 2005. 
2.Increased penalties for sexual offenses against children 
(a)Sexual abuse 
(1)Aggravated sexual abuse of childrenSection 2241(c) of title 18, United States Code, is amended by striking , imprisoned for any term of years or life, or both. and inserting and imprisoned for not less than 30 years or for life.. 
(2)Abusive sexual contact with childrenSection 2244 of chapter 109A of title 18, United States Code, is amended— 
(A)in subsection (a)— 
(i)in paragraph (1), by inserting (a) or (b) after section 2241; 
(ii)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and 
(iii)by inserting after paragraph (1) the following: 
 
(2)subsection (c) of section 2241 of this title had the sexual contact been a sexual act, shall be fined under this title and imprisoned for not less than 10 years and not more than 25 years;; and 
(B)in subsection (c), by inserting (other than subsection (a)(2)) after violates this section. 
(3)Sexual abuse of children resulting in deathSection 2245 of title 18, United States Code, is amended— 
(A)by striking A person and inserting (a) In general.—A person; and 
(B)by adding at the end the following: 
 
(b)Offenses involving young childrenA person who, in the course of an offense under this chapter, engages in conduct that results in the death of a person who has not attained the age of 12 years, shall be punished by death or imprisoned for not less than 30 years or for life.. 
(b)Sexual exploitation and other abuse of children 
(1)Sexual exploitation of childrenSection 2251(e) of title 18, United States Code, is amended— 
(A)by striking 15 years nor more than 30 years and inserting 25 years or for life; 
(B)by striking not less than 25 years nor more than 50 years, but if such person has 2 or more prior convictions under this chapter, chapter 71, chapter 109A, or chapter 117, or under section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or under the laws of any State relating to the sexual exploitation of children, such person shall be fined under this title and imprisoned not less than 35 years nor more than life. and inserting life.; and 
(C)by striking any term of years or for life and inserting not less than 30 years or for life.. 
(2)Activities relating to material involving the sexual exploitation of childrenSection 2252(b) of title 18, United States Code, is amended— 
(A)in paragraph (1)— 
(i)by striking 5 years and not more than 20 years and inserting 25 years or for life; and 
(ii)by striking not less than 15 years nor more than 40 years. and inserting life.; and 
(B)in paragraph (2)— 
(i)by striking or imprisoned for not more than and inserting and imprisoned for; 
(ii)by striking , or both; and 
(iii)by striking 10 years nor more than 20 years. and inserting 30 years or for life.. 
(3)Activities relating to material constituting or containing child pornographySection 2252A(b) of title 18, United States Code, is amended— 
(A)in paragraph (1)— 
(i)by striking 5 years and not more than 20 years and inserting 25 years or for life; and 
(ii)by striking not less than 15 years nor more than 40 years and inserting life; and 
(B)in paragraph (2)— 
(i)by striking or imprisoned not more than 10 years, or both and inserting and imprisoned for 10 years; and 
(ii)by striking 10 years nor more than 20 years and inserting 30 years or for life. 
(4)Using misleading domain names to direct children to harmful material on the internetSection 2252B(b) of title 18, United States Code, is amended by striking or imprisoned not more than 4 years, or both and inserting  and imprisoned not less than 10 years. 
(5)Production of sexually explicit depictions of childrenSection 2260(c) of title 18, United States Code, is amended by striking paragraphs (1) and (2) and inserting the following: 
 
(1)shall be fined under this title and imprisoned for not less than 25 years; and 
(2)if the person has a prior conviction under this chapter or chapter 109A, shall be fined under this title and imprisoned for life.. 
(c)Conduct relating to child prostitutionSection 2423 of title 18, United States Code, is amended— 
(1)in subsection (a), by striking 5 years and not more than 30 years and inserting 30 years or for life; 
(2)in subsection (b), by striking or imprisoned not more than 30 years, or both and inserting and imprisoned for not less than 10 years and not more than 30 years; 
(3)in subsection (c), by striking or imprisoned not more than 30 years, or both and inserting and imprisoned for not less than 10 years and not more than 30 years; and 
(4)in subsection (d), by striking imprisoned not more than 30 years, or both and inserting and imprisoned for 30 years. 
(d)Mandatory life imprisonment for certain repeated sex offenses against childrenSection 3559(e)(2)(A) of title 18, United States Code, is amended— 
(1)by striking or 2423(a) and inserting 2423(a); and 
(2)by inserting , 2423(b) (relating to travel with intent to engage in illicit sexual conduct), or 2425 (relating to use of interstate facilities to transmit information about a minor) after minors). 
 
